DETAILED ACTION
The instant action is in response to application 11 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
Page, 1, lines 15-20: P(t)=V(t)*I(t).  The sentence reads as if applicant is detailing constant voltage loads with the current causing power to change, which is not the case.  Please revise to emphasize the changing voltage levels as well.
Page 3, lines 5-15 is a run on sentence.  Applicant is cordially reminded that they are only limited to one period in the claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
It is generally advisable to avoid submitting long lists of documents if it can be avoided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). For applicant’s future reference, submitting large lists of references is not sufficient to prove bad faith.  However, the courts have ruled that it is an indica of bad faith.  See Molins PLC v. Textron, Inc., 821 F. Supp. 1551, 26 U.S.P.Q.2d 1889 (D. Del. 1992).  Also see J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985).
The 3 information disclosure statements (IDS) submitted between August 2021 and December 2021 were filed.  The submission is in compliance with the provisions of 37 CFR War and Peace is approximately 1440 pages of 7.6” by 5.1” paper yielding a text surface area of approximately 387 square feet.  Applicant has submitted 1600 pages of 8.5” by 11”, correlating to a text surface area of approximately 1030 square feet. There is not sufficient time in examination to read War and Peace, nor is there sufficient time to thoroughly consider all of applicant’s references. 
If applicant is aware of a document or section of a document that is highly relevant to patentability, the Examiner requests that applicant provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. This request is made because of the large quantity of text submitted including patents, published applications, foreign applications, and literature articles; many of which are lengthy and complex, see MPEP 609.04(a).
Although a concise explanation of the relevant of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Claim Rejections - 35 USC § 102
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kato (US 10,116,200)
As to claim 1,  Kato discloses a system comprising: a power converter (Fig. 2, item 110) configured to receive an input voltage (V1s) and generate an output voltage (V2s); and a controller (300) configured to: control operation of the power converter based on a comparison of the output voltage with at least one output voltage threshold (V2 ref* /Claim 1 “and a control unit configured to generate an output voltage target value in accordance with an output voltage command value to control the power conversion unit such that the output voltage follows the output voltage target value, ”); and set the at least one output voltage threshold based on the input voltage (Col. 6, lines 5-10 “Based on operation states of the power source 400, the DC/DC 
As to claim 2, Kato discloses wherein the controller comprises a switch controller (320) for controlling switching of the power converter to define a charging state (Fig. 9B/10B, 0-t1, t2+) and a transfer state (Fig. 9B/10B, t1-t2) of the power converter, wherein the switch controller is configured to control the switching of the power converter based on the comparison (the system follows the target voltage V2ref*).
As to claim 3, Kato discloses wherein the controller is configured to: control operation of the power converter based on a comparison of the output voltage with a plurality of output voltage thresholds; and set the plurality of output voltage thresholds based on the input voltage (See Fig. 9B/10B and Fig 12.  There are two output voltage thresholds shown, and they are input dependent as shown in Fig. 12).
Claims 12-14 are method claims corresponding to the apparatus claims listed above, and are rejected for similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 7, 9-11, 15-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200).
As to claim 4, Kato discloses wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude causing the input voltage decreases from greater than an input voltage In re Einstein, 8 USPQ 167.
As to claim 5, Kato discloses wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude causing the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold (See Fig. 9B, and Fig. 12).  He does not explicitly teach discloses wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude when the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold.  He does make this obvious though.  Note that controller 300 sets the target voltage dependent on input voltage, and that Figs. 9B/10B are step responses of a reference increase/decrease prospectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an input voltage drop cause a reference voltage increase or and input voltage spike to cause a reference voltage decrease. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
In re Einstein, 8 USPQ 167.
As to claim 9, Kato discloses wherein the controller is further configured to increase the at least one output voltage threshold causing the input voltage is less than an input voltage threshold; and the output voltage is greater than a defined output voltage threshold (Kato, Fig. 10B, Fig. 12).  He does not explicitly teach wherein the controller is further configured to increase the at least one output voltage threshold when: the input voltage is less than an input voltage threshold; and the output voltage is greater than a defined output voltage threshold. He does make this obvious though.  Note that controller 300 sets the target voltage dependent on input voltage, and that Figs. 9B/10B are step responses of a reference increase/decrease prospectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an input voltage drop cause a reference voltage increase or and input voltage spike to cause a reference voltage decrease. It has been held that a mere reversal In re Einstein, 8 USPQ 167.
As to claim 10, Kato discloses wherein the defined output voltage threshold comprises one of the least one output voltage threshold (Fig. 10B shows reference voltage tracking).  
As to claim 11, Kato discloses wherein the controller is further configured to decrease the at least one output voltage threshold causing the input voltage to be greater than the input voltage threshold.  He does not explicitly disclose wherein the controller is further configured to decrease the at least one output voltage threshold when the input voltage is greater than the input voltage threshold.  He does make this obvious though.  Note that controller 300 sets the target voltage dependent on input voltage, and that Figs. 9B/10B are step responses of a reference increase/decrease prospectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an input voltage drop cause a reference voltage increase or and input voltage spike to cause a reference voltage decrease. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 15-16, 18, 20-22 are method claims corresponding to the apparatus claims listed above, and are rejected for similar reasons.
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200) in view of Orr (US 2018/0248525).
As to claim 6, Kato does not disclose wherein: the power converter is configured to operate in a bypass mode in which a bypass switch couples an output of the power converter configured to generate the output voltage to an input of the power converter at which the input voltage is received; and the controller is configured to set the at least one output voltage threshold to the first magnitude in response to the power controller entering the bypass mode.
Orr teaches wherein: the power converter is configured to operate in a bypass mode in which a bypass switch couples an output of the power converter configured to generate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bypass mode as disclosed in Orr to reduce switching losses.  
Claims 17 is a method claims corresponding to the apparatus claims listed above, and is rejected for similar reasons.
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200) in view of Del Vecchio (US 2018/0248525).
As to claim 8, Kato makes obvious wherein the controller is further configured to decrease the at least one output voltage threshold when the input voltage increases from lesser than the input voltage threshold to greater than the input voltage threshold (Fig.9b/10b).  He does not explicitly teach for more than a defined period of time.
Del Vecchio teaches for more than a defined period of time (Col. 2, lines 43-46 “The comparison circuit 7 may comprise time delays and supplies a tripping signal Sd if the quantity .theta. is greater than a preset threshold for the duration of the corresponding time delay.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use transient response delay as disclosed in Del Vecchio to decrease false positive states.  
Claims 19 is a method claims corresponding to the apparatus claims listed above, and is rejected for similar reasons.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839